        Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 1 of 13



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

Ayman Saleh                                     )
8304 SE Flavel St.                              )
Portland, OR 97266                              )
                                                )
And                                             )
                                                )
Linda Saleh                                     )
8304 SE Flavel St.                              )
Portland, OR 97266                              )
                                                )
      Plaintiffs,                               )
                                                )
v.                                              )    Case No. 1:20-cv-1168
                                                )
President Khalifa bin Zayed Al Nahyan           )
Crown Prince Court                              )
King Abdullah Bin Abdulazis Al Saud Street      )
P.O. Box: 145                                   )
Abu Dhabi, United Arab Emirates                 )
                                                )
And                                             )
                                                )
Sheikh Mohammed bin Zayed Al Nahyan             )
Crown Prince of Abu Dhabi                       )
Crown Prince Court                              )
King Abdullah Bin Abdulazis Al Saud Street      )
P.O. Box: 145                                   )
Abu Dhabi, United Arab Emirates                 )
                                                )
And                                             )
                                                )
The United Arab Emirates (UAE)                  )
3522 International Ct NW #100                   )
Washington, D.C. 20008                          )
                                                )
And                                             )
                                                )
DarkMatter,                                     )
Level 5, Aldar HQ                               )
Abu Dhabi, United Arab Emirates                 )
                                                )
      Defendants.                               )
________________________________________________)



                                      1
         Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 2 of 13



COMPLAINT FOR ASSAULT AND BATTERY, COMMISSION OF INHUMANE ACTS
 IN VIOLATION OF THE FOURTH GENEVA CONVENTION, VIOLATION OF THE
   TORTURE VICTIM PROTECTION ACT 28 U.S.C. § 1350, THE INTENTIONAL
     INFLICTION OF EMOTIONAL DISTRESS, PROSECUTION BASED UPON
  INVIDIOUS RELIGIOUS DISCRIMINATION, THE INFLICTION OF INHUMANE
  CONDUCT AUTHORIZED AND ORDERED BY THE INDIVIDUAL DEFENDANTS
 NAMED HEREIN INCLUDING THE CROWN PRINCE, AND CIVIL CONSPIRACY
    TO INFLICT PHYSICAL INJURY ON INDIVIDUALS WHO RENOUNCE THE
                            ISLAMIC FAITH

COME NOW the Plaintiffs and through undersigned counsel Transnational Business Attorneys

Group hereby complain of Defendants named herein as follows.

  1. The Plaintiffs bring suit and alleges claims based on the Alien Tort Statute 28 U.S.C. §

      1350 and the Torture Victim Protection Act Statute 28 U.S.C. § 1350, 106 Stat. 73, the

      Fourth Geneva Convention, President Lincoln’s 1863 Lieber Code, the Law of Nation’s

      clause in the U.S. Constitution, the bilateral treaty between the UAE and the U.S., and

      various international human rights conventions, e.g. the UN Convention against Torture

      and Other Cruel, Inhuman or Degrading Treatment or Punishment.

  2. The Plaintiffs are U.S. citizens and domiciled in Portland, Oregon.

  3. All Defendants were domiciled in the UAE at all relevant times. Therefore, diversity

      jurisdiction is appropriate herein based on 18 U.S.C. § 1331.

  4. Re jurisdiction for state claims, Plaintiffs rely on 28 U.S. Code § 1367.

  5. Venue is appropriate in this jurisdiction for any number of reasons. The UAE Embassy is

      located in this jurisdiction. The President and Crown Prince of the UAE have visited this

      jurisdiction on a number of occasions. They have, inter alia, hired public relations firms in

      this jurisdiction and are currently conducting business here. See District of Columbia

      Long-Arm Statute, D.C. Code § 13-423.




                                                2
          Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 3 of 13



                                            PARTIES

PLAINTIFFS:

  6. Plaintiff Ayman Saleh is domiciled in Portland, Oregon and holds dual citizenship in the

       United States and the United Arab Emirates. Plaintiff Ayman Saleh was savagely

       brutalized in the UAE by security agents hired by the state for converting from Islam to

       Christianity.

  7.   Plaintiff Linda Saleh is domiciled in Portland, Oregon and is the wife of Plaintiff

       Ayman Saleh. She traveled to the UAE with her husband and newborn baby when the

       brutal assault occurred.

DEFENDANTS:

  8. Defendant President Khalifa bin Zayed Al Nahyan is domiciled in Abu Dhabi and is

       the current president of the United Arab Emirates and the Supreme Commander of the

       United Arab Emirates Armed Forces.

  9. Defendant Sheikh Mohammed bin Zayed Al Nahyan is domiciled in Abu Dhabi and is

       the current Crown Prince of the Emirate of Abu Dhabi and the Deputy Supreme

       Commander of the United Arab Emirates Armed Forces. Due to the poor health of

       Defendant President Khalifa bin Zayed Al Nahyan, Sheikh Mohammed bin Zayed Al

       Nahyan is considered the de facto ruler of the UAE. While he promotes a façade of

       inclusion and tolerance, his government permits conversion from Islam to any other

       religion and prescribes punishment, including the death penalty, for the possession of

       material that opposes Islam.

  10. Defendant United Arab Emirates (UAE) is a sovereign constitutional monarchy and is

       comprised of a federation of seven emirates. Each emirate is governed by a ruler.




                                                3
       Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 4 of 13



11. Defendant DarkMatter is a cybersecurity company founded in 2014 in the UAE. The

   company is hired by the UAE government to conduct offensive mass surveillance on UAE

   citizens. DarkMatter is likely responsible for tracking the movement of Plaintiff Ayman

   Saleh, which led to his brutal attack.

                                        FACT PATTERN

12. The filing of this case stems from criminal activity engaged in by security agents in the

   UAE employed by a security company, DarkMatter, with close ties to the President and

   Crown Prince of the UAE. Based on information and belief, DarkMatter is responsible for

   tracking the movement and location of Plaintiff Ayman Saleh, kidnapping and beating

   him. As described herein, Plaintiff Ayman Saleh was savagely assaulted and feared for his

   life simply because he had converted from being a practicing Muslim into the Christian

   faith. After he and his wife had discussed the matter, they decided not to tell anyone about

   what had happened to them in the UAE. They were so terrified of the Crown Prince and

   President that they chose, for a significant period of time, not to report this conduct to any

   legal authority.

13. Today, they still feel threatened and exposed and actually know based on similar

   occurrences that the President and Crown Prince can hire security agents employed by a

   UAE security firm who will forcibly remove them from Oregon and literally kidnap and

   eventually imprison them in the UAE. Again, the simple crime that they were accused of

   was based on invidious religious discrimination, i.e., converting from being a practicing

   Muslim into the Christian faith.




                                              4
         Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 5 of 13



                        FIRST CAUSE OF ACTION
       ASSAULT AND BATTERY COMMITTED BY UNITED ARAB EMIRATES

  14. Plaintiff Ayman Saleh hereby repeats and realleges paragraphs one through 13 as if fully

      recited herein.

  15. On October 14, 2015, Plaintiff was walking down a major thoroughfare in Abu Dhabi

      minding his own business on a trip to the grocery store to shop for his family when he was

      approached by state security. They said they needed to ask the Plaintiff a few questions.

      Plaintiff asked what they needed to discuss, but they did not respond.

  16. The only reason Plaintiff Ayman Saleh went with them was because he feared that a long

      interrogation would ensue if he did not do so. He had heard about these “friendly

      interrogations” from friends and family members. The men escorted him into a police

      station located in Khalifa A city where they locked him in an office and proceeded to

      terrorize and torture him.

  17. The Plaintiff was smacked across the face, dragged across the floor, repeatedly whipped

      with electrical wire, and threatened with a gun to his head. The security agents kicked the

      Plaintiff in the head while he was on the floor and used their boots to strangle his throat.

  18. He was asked several times “what is your religion?” When he responded that he is a Muslim,

      the men were angered and continued to brutalize the Plaintiff. When the Plaintiff insisted

      that he was a Muslim, the men pulled out a cell phone with the Plaintiff’s baptism certificate

      from 2013 (for converting to Christianity) and placed it on the table in front of the Plaintiff.

      At this time, the Plaintiff knew exactly why he was being tortured.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million for the physical injury

damages and emotional damages suffered as a direct result from the actions alleged above. At all




                                                 5
          Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 6 of 13



relevant times, all individuals knew that this conduct was being engaged in and knew that Plaintiff

Ayman Saleh had converted from the Muslim faith to the Christian faith.

                    SECOND CAUSE OF ACTION
   INHUMANE ACTS COMMITTED BY DEFENDANT UNITED ARAB EMIRATES

  19. Plaintiff hereby repeats and realleges paragraphs one through 18 as if fully recited herein.

  20. At the time that this brutal attack occurred and subsequent session where he was tortured

      and terrorized, the Plaintiff was not U.S. citizen. Thus, he can claim protection under the

      Alien Tort Statute.

  21. At some point the Plaintiff realized the reason that he was tortured and terrorized was

      because he had converted to the Christian faith.

  22. These security agents thoroughly enjoyed themselves by rendering body blows onto the

      Plaintiff, threatening him at gun point, and repeatedly whipping him with electrical wire

      (pictures will be provided during discovery).

  23. All of the conduct described herein, including the aforementioned violations of the ATS,

      are deemed to be war crimes and therefore, are not time barred.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million for the physical injury

damages and emotional damages suffered as a direct result from the actions alleged above. At all

relevant times, all individuals knew that this conduct was being engaged in and knew that Plaintiff

Ayman Saleh had converted from the Muslim faith to the Christian faith.

                      THIRD CAUSE OF ACTION
   VIOLATION OF THE TORTURE VICTIM PROTECTION ACT BY DEFENDANT
   UNITED ARAB EMIRATES, DEFENDANT CROWN PRINCE MOHAMMED BIN
           ZAYED AL NAHYAN, AND DEFENDANT DARKMATTER

  24. Plaintiff hereby repeats and realleges paragraphs one through 23 as if fully recited herein.




                                                6
          Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 7 of 13



  25. Under Torture Victim Protection Act an injured party does not have to be an Alien so

      victims can secure protection under the Torture Victim Protection Act. At some point the

      Plaintiff realized the reason he was tortured and terrorized was because he had converted to

      the Christian faith. The security agents thoroughly enjoyed themselves by rendering body

      blows onto the Plaintiff, threatening him at gun point, and repeatedly whipping him with

      electrical wire (pictures will be provided during discovery All of the conduct described

      herein, including the aforementioned violations of the ATS, are deemed to be war crimes

      and therefore, are not time barred.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million for the physical injury

damages and emotional damages suffered as a direct result from the actions alleged above. At all

relevant times, all individuals knew that this conduct was being engaged in and knew that Plaintiff

Ayman Saleh had converted from the Muslim faith to the Christian faith.

                     FOURTH CAUSE OF ACTION
 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS ON PLAINTIFF AYMAN
  SALEH BY DEFENDANTS SHEIKH MOHAMMED BIN ZAYED AL NAHYAN AND
              PRESIDENT KHALIFA BIN ZAYED AL NAHYAN


  26. Plaintiff hereby repeats and realleges paragraphs one through 25 as if fully recited herein.

  27. While the Plaintiff endured the body blows and physical injuries that electrical wire made

      on his back, he also had fears of surviving the ordeal as he had heard stories of people

      disappearing after being taken by State security.

  28. He was fearful that he would not be able to see his wife, children, and family members again

      and be sent off to an unknown prison for twenty years and not be heard from. This was a

      realistic fear because this has happened to a number of UAE citizens who simply opposed

      the regime, rather than converting from the Muslim faith to the Christian faith.




                                                7
         Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 8 of 13



  29. The emotional distress that he suffered was significant. At all relevant times herein, all

      Defendants named herein knew what the tortious actions committed by the security agents

      in the past and had reason to know what these security agents were capable of.

  30. The Plaintiff continues to live with the realistic fear that the long arm of the Crown Prince

      will reach out and inflict severe emotional distress on his family, even though today they

      live in the United States. They are terrified because they fear that unknown UAE security

      agents, hired and authorized by the President and Crown Prince of the UAE will snatch them

      off the street in Portland and take them to the airport to be taken to the UAE to be tortured.

  31. As a consequence of his brutal assault, in subsequent months, Mr. Saleh withdrew himself

      from social settings and suffered from severe social anxiety. For protection, the Plaintiff

      also secured a concealed permit and carries a gun with him at all times and does not leave

      the house at night.

  32. The Plaintiff also fears that his family living in the UAE could be harmed. They believe this

      based upon the stories they have heard which were confirmed by family members and

      friends when living in the UAE.

  33. The reason that the Plaintiffs believe that this could happen to them is because the Crown

      Prince had given instructions to the national security apparatus that he would protect any

      official that was accused of maiming and torturing and/or killing an infidel i.e. any UAE

      citizen converting to the Christian faith from the Muslim faith. This is something that you

      did not do in the UAE.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million for the physical injury

damages and emotional damages suffered as a direct result from the actions alleged above. At all




                                                8
          Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 9 of 13



relevant times, all individuals knew that this conduct was being engaged in and knew that Plaintiff

Ayman Saleh had converted from the Muslim faith to the Christian faith.

                      FIFTH CAUSE OF ACTION
 INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS ON PLAINTIFF LINDA
 SALEH BY DEFENDANTS SHEIKH MOHAMMED BIN ZAYED AL NAHYAN AND
             PRESIDENT KHALIFA BIN ZAYED AL NAHYAN

  34. Plaintiff Linda Saleh repeats and realleges paragraphs one through 33 as if fully recited

      herein.

  35. Linda Saleh traveled to Abu Dhabi with her husband, Mr. Saleh, and their newborn baby.

      The Plaintiff, Mrs. Saleh, was at a hotel with their newborn baby while her husband was

      brutalized by state security. When Mr. Saleh did not return to their hotel after a couple hours,

      Mrs. Saleh repeatedly called his cell phone, however, the phone had been turned off. Mrs.

      Saleh began to panic. Mrs. Saleh was in a foreign country with their newborn baby and did

      not speak Arabic. She started to have panic attacks throughout the night and all of the next

      day because her husband had still not returned.

  36. Though her husband returned the following evening, she suffered immense emotional

      trauma during the day and night that Mr. Saleh was detained and tortured. As a direct result

      of the incident, Mrs. Saleh now suffers from severe anxiety and takes medication to cope

      with the trauma and anxiety. Every day, though Mrs. Saleh and her family live in the United

      States with their children, she continues to fear for her life and the lives of her family.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million for the physical injury

damages and emotional damages suffered as a direct result from the actions alleged above. At all

relevant times, all individuals knew that this conduct was being engaged in and knew that Plaintiff

Ayman Saleh had converted from the Muslim faith to the Christian faith.




                                                  9
         Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 10 of 13



                       SIXTH CAUSE OF ACTION
   INVIDIOUS PERSECUTION BASED UPON RELIGIOUS DISCRIMINATION BY
      DEFENDANTS SHEIKH MOHAMMED BIN ZAYED AL NAHYAN AND
               PRESIDENT KHALIFA BIN ZAYED AL NAHYAN

  37. Plaintiff repeats and realleges paragraphs one through 36 as if fully recited herein.

  38. Although the security agents hired by the Crown Prince did not admit they were inflicting

      pain and suffering on the Plaintiff because he had converted from being a Muslim to a

      Christian, it was obvious that was the only reason why the Plaintiff would be treated the

      way he was.

  39. Even though they did not admit it, they held up a copy of his baptism certificate and placed

      the cell phone directly on the table in front of the Plaintiff. Once he saw the baptism

      certificate, he understood perfectly that he was being tortured and brutalized because he had

      converted to the Christian faith.

  40. Though the security agents did not admit it, the security company that they were employed

      by was hired by the Crown Prince and the President and therefore, the Crown Prince and

      the President are responsible for the injuries the Plaintiffs have suffered.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million for the physical injury

damages and emotional damages suffered as a direct result from the actions alleged above. At all

relevant times, all individuals knew that this conduct was being engaged in and knew that Plaintiff

Ayman Saleh had converted from the Muslim faith to the Christian faith.

                     SEVENTH CAUSE OF ACTION
  VIOLATION OF THE LEAHY LAW BY DEFENDANT UNITED ARAB EMIRATES

  41. Plaintiffs repeat and reallege paragraphs one through 40 as if fully recited herein.

  42. The Leahy law prohibits a foreign security force from receiving U.S. assistance for training

      security personnel and purchasing equipment under certain circumstances.




                                                 10
         Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 11 of 13



  43. The Leahy law specifically provides that if a country violates any of its provisions (ill

      treatment of a civilian population or abject denial of human rights), any and all aid and

      military assistance, and provision of technical educational assistance from the United States

      Department of Defense is barred. The UAE is a country whose Pilots and senior army

      officials receive technical training and advice re the operation of sophisticated military

      hardware equipment. The UAE also receives an annual stipend, which is paid to secure the

      berthing of U.S. military ships in the Gulf.

  44. Based on the criminal activity specifically authorized by both the President and the Crown

      Prince and the inhumane conduct engaged in as a result as it pertains to the Plaintiffs, it

      appears that the UAE has violated the Leahy law in material respects. As a result, any and

      all foreign military assistance from the U.S. Department of Defense should be prohibited.

WHEREFORE, based on the obvious violations of the Leahy law, Plaintiffs request the entry of

an order declaring that, in light of those violations, any and all military assistance of any nature

from the U.S. Department of Defense is hereby terminated based on the criminal conduct engaged

in by the President and the Crown Prince of the UAE.

                     EIGHTH CAUSE OF ACTION
 CIVIL CONSPIRACY COMMITTED BY DEFENDANT UNITED ARAB EMIRATES,
  DEFENDANT CROWN PRINCE MOHAMMED BIN ZAYED AL NAHYAN, AND
                    DEFENDANT DARKMATTER

  45. Plaintiffs repeat and reallege paragraphs one through 44 as if fully recited herein.

  46. The United Arab Emirates has adopted a policy of close surveillance of its citizens in the

       guise of national security. DarkMatter, a cybersecurity company founded in 2014 in the

       UAE, partners with the UAE government to conduct offensive mass surveillance of its

       citizens, including digital espionage services.




                                                11
      Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 12 of 13



47. The company hires top-level talent from the world’s tech giants like Google and

     Samsung. DarkMatter also recruits skilled hackers and staff from the U.S. National

     Security Agency and the Israeli Defense Forces.

48. DarkMatter boasts that a majority of its customer base (approximately 80%) is the

     government of the UAE. It has been widely reported that the company, in partnership

     with the UAE government, hacks hardware probes already installed across major cities in

     the UAE, takes advantages of weaknesses in the software, and then installs malware to

     locate and hack any individual in the UAE at any given time.

49. This policy has been in place since the company’s founding in 2014-2015. It is, therefore,

     probable that Plaintiff Saleh was a victim of these offensive cybersecurity tactics when he

     was tracked down, taken off the streets and brutally beaten by security agents hired by the

     UAE government.

50. The company and the Crown Prince have therefore conspired, in Plaintiff Saleh’s case, to

     prevent religious conversions and inflict severe pain on all UAE citizens who renounced

     the Islamic faith. If it were not for the conduct engaged in by the Crown Prince,

     DarkMatter, and UAE officials, Plaintiff Saleh would not have been kidnapped and

     savagely beaten up by DarkMatter contractors and/or state sponsored security agents.

WHEREFORE, Plaintiffs seek a judgment in the amount of $2.5 million. DarkMatter

conspired with the Crown Prince to adopt a policy of offensive surveillance. At all relevant

times, DarkMatter and the Crown Prince knew that this conduct was being engaged in, and

through close surveillance, knew that Plaintiff Ayman Saleh had converted from the Muslim

faith to the Christian faith.




                                             12
         Case 1:20-cv-01168-ABJ Document 1 Filed 05/05/20 Page 13 of 13



                                           JURY TRIAL

       A jury trial is requested on all factual matters that arise herein during this proceeding.

                                      PUNITIVE DAMAGES

       After this Court has heard the evidence concerning the criminal conduct (including war

crimes) committed, financed, promoted, encouraged by the Defendants named herein, Plaintiffs

would request that the Court consider whether it is appropriate to entertain a punitive damages

award against all Defendants, especially since assault and battery, torture, and intentional infliction

of emotional distress are involved.


/s/ Martin F. McMahon, Esq.
D.C. Bar Number: 196642
Managing Partner, Transnational Business Attorneys Group
1717 K St. NW, Suite 900
Washington, D.C. 20006
202-862-4343




                                                  13
